Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US Pub.2010/0202805) in view of Nakamoto et al. (US Pub.2015/0023700).
Regarding claim 1, Miyoshi et al. (US Pub.2010/0202805) teach a developing device (fig.2) comprising: a developer bearer (fig.2, #34) including a magnetic field generator (fig.2, #34b) and configured to bear a developer containing toner and magnetic carriers (para.0129) and convey the developer to a developing area by rotation (see fig.2, rotation arrows B and B2); a developer supply passage entirely within π) and wherein the developer has a carrier particle size of 20-80 µm (para.0199).
Annotated Fig.2: 

    PNG
    media_image1.png
    657
    539
    media_image1.png
    Greyscale


Regarding claim 4, Miyoshi et al. (US Pub.2010/0202805) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #39), and a lower end of the supply path is positioned above a rotation center of the conveying screw (fig.2, top of #43 above center of #39 by a slight amount).
Regarding claim 6, Miyoshi et al. (US Pub.2010/0202805) teach an image forming apparatus (fig.1) comprising the developing device (fig.1, #3C-K) according to claim 1.
However, Miyoshi et al. (US Pub.2010/0202805) fail to teach a stopper configured to prevent the developer blocked by the developer regulator from moving to a surface of the developer bearer and a width of the supply path in a direction perpendicular to a direction of a rotation axis of the developer bearer is in a range of 7% or more and less than 10% of a circumference of an outer diameter of the developing bearer.
Regarding claim 1, Nakamoto et al. (US Pub.2015/0023700) teach a developing device (fig.2) comprising: a developer bearer (fig.2, #21) including a magnetic field generator (fig.2, #23) and configured to bear a developer containing toner and magnetic 
Regarding claim 3, Nakamoto et al. (US Pub.2015/0023700) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #32), and an upper end of the supply path is positioned lower than a height of an upper end of an outer diameter of the conveying screw (fig.2, top of #45 is below top of #32).
Regarding claim 4, Nakamoto et al. (US Pub.2015/0023700) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #32), and a lower end of the supply path is positioned above a rotation center of the conveying screw (fig.2, see interface of #45 & #43 relative to center of #32).
Regarding claim 5, Nakamoto et al. (US Pub.2015/0023700) teach a developing device wherein the magnetic field generator has a developer scooping pole to scoop the 
Regarding claim 6, Nakamoto et al. (US Pub.2015/0023700) teach an image forming apparatus (fig.1) comprising the developing device (fig.1, #20K-20M) according to claim 1.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Miyoshi et al. (US Pub.2010/0202805) by incorporating the developer shield wall/stopper and conveying path gap as in Nakamoto et al. (US Pub.2015/0023700) because when compared with a conventional configuration similar to that of Miyoshi (see fig.9 v. fig.10; para.0063+) the shield wall and gap configuration prevents image quality degradation that comes from an uneven mixing of the newly supplied toner and the toner circulating between the top of the partition wall and the regulation member (para.0065,0067&0069).  Additionally, using a gap of 2 mm or more results in allowing the newly supplied toner to pass through more smoothly when carrier has a mean diameter of about 50 µm (para.0079).
Upon combination, the use of a 2 mm wide gap with a roller circumference of 28.27 mm would result in a width in the range of 7% or more and less than 10% of a circumference.

As such, based upon the above teachings, even though the suggested spacing of the width of the path is the unbounded value of 2mm or more, since this is a result effective variable that influences the smoothness of the flow and mixing for carrier particles of about 50 µm, the Office believes the spacing in the range of the claim would be easily arrived at without undue experimentation by one of ordinary skill in the art.

Claims 1-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US Pub.2010/0202805) in view of Takayama et al. (US Pub.2013/0315636).
Regarding claims 1 and 7, Miyoshi et al. (US Pub.2010/0202805) teach a developing device (fig.2) comprising: a developer bearer (fig.2, #34) including a magnetic field generator (fig.2, #34b) and configured to bear a developer containing toner and magnetic carriers (para.0129) and convey the developer to a developing area by rotation (see fig.2, rotation arrows B and B2); a developer supply passage entirely within the rotation area of a conveying screw (annotated fig.2, above, portion of #37 designated by box area #4), the developer supply passage having a side wall that is π) and wherein the developer has a carrier particle size of 20-80 µm (para.0199).
Regarding claims 3 & 8, Miyoshi et al. (US Pub.2010/0202805) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #39), and an upper end of the supply path is positioned lower than a height of an upper end of an outer diameter of the conveying screw (fig.2, upper end of #43 below upper end of #39).
Regarding claims 4 & 9, Miyoshi et al. (US Pub.2010/0202805) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #39), and a lower end of the supply path is positioned above a rotation center of the conveying screw (fig.2, top of #43 above center of #39 by a slight amount).
Regarding claims 6 & 10, Miyoshi et al. (US Pub.2010/0202805) teach an image forming apparatus (fig.1) comprising the developing device (fig.1, #3C-K) according to claim 1.

Regarding claim 1, Takayama et al. (US Pub.2013/0315636) teach a developing device (fig.2) comprising: a developer bearer (fig.2, #21) including a magnetic field generator (fig.2, #23) and configured to bear a developer containing toner and magnetic carriers (para.0031) and convey the developer to a developing area by rotation (fig.2, see rotation arrow), a developer regulator (fig.2, #25); a developer supply passage (fig.2, #27); and a stopper configured to prevent the developer blocked by the developer regulator from moving to a surface of the developer bearer (fig.2, #44), while securing a supply path (fig.2, #45) for passing the developer in the developer supply passage to the developer bearer, the supply path having a width entirely between the stopper and an upper end of a side wall of the developer supply passage that is opposite to the developing bearer (fig.2, #45 bounded by #44 and #43), wherein a width of the supply path in a direction perpendicular to a direction of a rotation axis of the developer bearer is 2 mm (para.0085-0086).
Regarding claim 2, Takayama et al. (US Pub.2013/0315636) teach a developing device wherein the width of the stopper in the direction perpendicular to the direction of the rotation axis of the developer bearer is 3 mm (para.0094).

Regarding claims 3 & 8, Takayama et al. (US Pub.2013/0315636) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #32), and an upper end of the supply path is positioned lower than a height of an upper end of an outer diameter of the conveying screw (fig.2, upper end of #45 is below top of #32).
Regarding claims 4 & 9, Takayama et al. (US Pub.2013/0315636) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the 
Regarding claims 6 & 11, Takayama et al. (US Pub.2013/0315636) teach an image forming apparatus (fig.1) comprising the developing device (fig.1, #20K-M) according to claim 1.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the developing device of Miyoshi et al. (US Pub.2010/0202805) by incorporating the developer shield wall/stopper and conveying path gap as in Takayama et al. (US Pub.2013/0315636) because when compared with a conventional configuration similar to that of Miyoshi (see fig.5 v. fig.2; para.0018,) the shield wall and gap configuration prevents image quality degradation that comes from an uneven mixing of the newly supplied toner and the toner circulating between the top of the partition wall and the regulation member (para.0062-0064&0080).  Additionally, using a gap of 2 mm or more results in allowing the newly supplied toner to pass through more smoothly when carrier has a mean diameter of about 50 µm (para.0085-0086).
Upon combination, regarding claims 1, 7 and 12, the use of a 2 mm wide gap with a roller circumference of 28.27 mm would result in a width both in the range of 7% or more and less than 10% of a circumference and in the range of 6% or more and less than 10% of a circumference.
Upon combination, regarding claim 2, the use of a 3 mm wide stopper with a roller circumference of 28.27 mm would result in a width in the range of 6% or more and less than 11% of a circumference. 

As such, based upon the above teachings, even though the suggested spacing of the width of the path is the unbounded value of 2mm or more, since this is a result effective variable that influences the smoothness of the flow and mixing for carrier particles of about 50 µm, the Office believes the spacing in the range of the claim would be easily arrived at without undue experimentation by one of ordinary skill in the art.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US Pub.2010/0202805) in view of Takayama et al. (US Pub.2013/0315636) as applied to claims 4 and 9 above, and further in view of Nakamoto et al. (US Pub.2015/0023700).
Miyoshi et al. (US Pub.2010/0202805) in view of Takayama et al. (US Pub.2013/0315636) teach all of the limitations of claims 4 and 9, upon which claims 5 and 10 depend.
However, Miyoshi et al. (US Pub.2010/0202805) in view of Takayama et al. (US Pub.2013/0315636) fail to teach the claimed scooping pole arrangement.

Regarding claims 4 & 9, Nakamoto et al. (US Pub.2015/0023700) teach a developing device wherein the developer supply passage includes a conveying screw configured to supply the developer along the direction of the rotation axis of the developer bearer (fig.2, #32), and a lower end of the supply path is positioned above a rotation center of the conveying screw (fig.2, see interface of #45 & #43 relative to center of #32).
Regarding claims 5 & 10, Nakamoto et al. (US Pub.2015/0023700) teach a developing device wherein the magnetic field generator has a developer scooping pole to scoop the developer beyond the upper end of the side wall (fig.2, #S2; para.0061), wherein a peak position of a magnetic flux density of the developer scooping pole in a 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination developing device of Miyoshi et al. (US Pub.2010/0202805) in view of Takayama et al. (US Pub.2013/0315636) by incorporating the scooping pole to supply path orientation as in Nakamoto et al. (US Pub.2015/0023700) in order to allow the newly supplied developer to be drawn up to the developing roller even if the amount of new developer in the supply passage is small (para.0072-0073) and thus prevents the new developer and the older charged developer from being improperly mixed and prevents image quality degradation (para.0073).

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive. 
The applicants’ arguments against the rejection under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US Pub.2010/0202805) in view of Nakamoto et al. (US Pub.2015/0023700) and against Miyoshi et al. (US Pub.2010/0202805) in view of Takayama et al. (US Pub.2013/0315636) hinges around the assertion that the “supply passage” of Miyoshi et al. (US Pub.2010/0202805) extends entirely from the conveying screw #39 to the wall of #33 on which #35 is mounted (see box annotation on 
The Office respectfully disagrees and believes this argument to be based on an incorrectly narrow interpretation of Miyoshi.  The passage merely states “barrier 43 and the inner wall of the casing 33 together form an opening that opens toward the development sleeve 34a”.  This can be interpreted as the applicants have demonstrated as well as in the manner that the Office depicts above in Annotated Fig.2, box 2.  This opening allows the developer to spill over the top of wall #33/#43 and spill onto the developing sleeve #34a while pooling between area #47 and regulator #35.  Thus, this argument is not found to be persuasive.
The applicants additionally argue that the supply path #37 does not have a side wall opposite the development roller.  As seen in the rejection above, part of #33 near #43 is a side wall of #37, ‘opposite’ #34 along line A (see Annotated Fig.2, above).   
The applicants also argue that regulator #35 is within the opening (emphasis by applicants).  The Office disagrees on this point since, if the opening, in this case, one must assume “developer supply passage” is meant, is defined as being in the region of box 4 (see annotated Fig.2, above), then regulator #35 is disposed well outside of box 4 and that claim limitation is met.
On p.11, the applicants argue that since the regulator is within the opening (which, above, the Office has established that it disagrees with), the stopper cannot be located in the locations cited in the claim language.  Again, the Office respectfully 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




                       /WALTER L LINDSAY JR/               Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                          

/LKR/
9/3/2021